Citation Nr: 1614245	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for dyshidrotic eczema of the feet.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and S. R.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.  Jurisdiction currently resides with the RO in Columbia, South Carolina.

In January 2015, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2015, the Board issued a decision in which it denied an initial compensable rating for dyshidrotic eczema.    

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).   

In addition, the Board notes that a review of the Veteran's statements made during the appeal indicate that he is unemployable due to his service-connected dyshidrotic eczema.  As a claim of entitlement to an initial compensable rating for dyshidrotic eczema is currently on appeal, the issue of entitlement to a TDIU is part and parcel of the claim for a higher evaluation.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  Thus, the issue has been added as indicated above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion determined that the Board erred in denying an initial compensable disability rating for dyshidrotic eczema because it failed to account for evidence of record showing that systemic steroid treatment was recommended by a physician but the Veteran could not pursue this course of action due to other medical concerns.  Specifically, the Veteran testified at the January 2015 hearing that his current medication only reduces his eczema but that his doctor informed him that the "better thing" would be to take oral medication.  However, the Veteran stated that he could not take the recommended oral medication because of a kidney problem.  

The VA examinations of record do not address the Veteran's contentions that systemic steroid treatment has been needed for his skin disability.  Moreover, the record also remains unclear as to what, if any, the duration of such treatment would be during 12-month increments throughout the appeal period.  

Given the foregoing, the Board finds that further VA examination is needed in order to address these questions. 

The Veteran also testified that he was no longer working and that his skin disability affects his employment because he has to wear a full shoe at a job.  He reported that he has worked as a mechanic in the past and that it is hard to do mechanic work with sandals or flip flops or sneakers because that lets "a lot of oil or what not get on our feet."  As noted above, a TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  See Rice, 22 Vet. App. at 452-53.  The claim for TDIU is raised by the record as part of the appealed claim for an increased evaluation for service-connected dyshidrotic eczema and must also be remanded to the AOJ for development.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for a TDIU and permit him the full opportunity to supplement the record as desired.  Any additional development, to include a request for a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be undertaken as necessary.

2.  The AOJ should also arrange for a VA dermatological examination of the Veteran to determine the severity of his service-connected skin disability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests should be performed.  The examiner should identify the extent, in percentages, of the entire body affected by the skin disorder, as well as the extent, in percentages, of the exposed areas affected.  The examiner should also specifically indicate whether the Veteran's skin disorder requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the total duration of such drugs during a year.  In discussing whether systemic therapy has been needed, the examiner must provide discussion as to whether the Veteran is prohibited from such treatment due to a kidney disorder or any other medical condition.

A complete rationale for any opinion offered should be provided.  

3.  Following the above, the AOJ should review all the relevant evidence and adjudicate the claims.  If the benefits is not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims file is returned to the Board.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




